         Case
          Case8:20-ap-01138-SC
               8:20-ap-01138-SC Doc
                                 Doc3-1
                                     5 Filed
                                        Filed09/29/20
                                              09/28/20 Entered
                                                         Entered09/29/20
                                                                  09/28/2011:10:29
                                                                           13:13:38 Desc
                                                                                     Desc
                                 Main
                                   AP-Summons
                                      Document PagePage1 1ofof4 5


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Reem J Bello
Weiland Golden Goodrich LLP
650 Town Center Drive, Suite 600
Costa Mesa, CA 92626
714−966−1000




Plaintiff or Attorney for Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA − SANTA ANA
In re:

                                                                              CASE NO.:    8:18−bk−13588−SC

Tim M McKenna                                                                 CHAPTER:     7


                                                                              ADVERSARY NUMBER:         8:20−ap−01138−SC
                                                               Debtor(s).

Jeffrey I Golden


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Tim M McKenna                                                                        PROCEEDING [LBR 7004−1]
(See Attachment A for names of additional defendants)
                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
10/28/2020. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                December 16, 2020
             Time:                10:00 AM
             Hearing Judge:       Scott C Clarkson
             Location:            411 W Fourth St., Crtrm 5C, Santa Ana, CA 92701



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case8:20-ap-01138-SC
            8:20-ap-01138-SC Doc
                              Doc3-1
                                  5 Filed
                                     Filed09/29/20
                                           09/28/20 Entered
                                                      Entered09/29/20
                                                               09/28/2011:10:29
                                                                        13:13:38 Desc
                                                                                  Desc
                              Main
                                AP-Summons
                                   Document PagePage2 2ofof4 5


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: September 28, 2020




                                                                                        By:        "s/" Nickie Bolte
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
      Case
       Case8:20-ap-01138-SC
            8:20-ap-01138-SC Doc
                              Doc3-1
                                  5 Filed
                                     Filed09/29/20
                                           09/28/20 Entered
                                                      Entered09/29/20
                                                               09/28/2011:10:29
                                                                        13:13:38 Desc
                                                                                  Desc
                              Main
                                AP-Summons
                                   Document PagePage3 3ofof4 5



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Jeffrey I Golden                                                             Tim M McKenna
                                                                             Courtney Statham
                                                                             Tim M. McKenna
                                                                             Courtney Penteado




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
         Case 8:20-ap-01138-SC                    Doc 5 Filed 09/29/20 Entered 09/29/20 11:10:29                                     Desc
                                                  Main Document     Page 4 of 5


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                    650 Town Center Drive, Suite 600
                                                         Costa Mesa, CA 92626
A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
Complaint for (1) Avoidance of Post-Petition Transfer Pursuant to 11 U.S.C. § 549(a) (2) Recovery of Avoided Transfer
_________________________________________________________________________________________________
Under 11 U.S.C. §550; (3) Preservation of Transfer for the Benefit of the Estate Pursuant to 11 U.S.C. §551; (Continued)
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 09/29/2020
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
Reem J Bello rbello@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;
cbmeeker@gmail.com;lbracken@wgllp.com
Jeffrey I Golden (TR) lwerner@wgllp.com, jig@trustesolutions.net;kadele@wgllp.com

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
              09/29/2020
On (date) _______________,      I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,
                                                                                                  09/29/2020       I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

09/29/2020                Lindsay Bracken
 Date                        Printed Name                                                     Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
     Case 8:20-ap-01138-SC           Doc 5 Filed 09/29/20 Entered 09/29/20 11:10:29                     Desc
                                     Main Document     Page 5 of 5


PLEADINGS (CONTINUED):
(4) Revocation of Trust; (5) Declaratory Relief; and (6) Turnover of Property of the Estate Pursuant to 11 U.S.C.
§ 542 AND Early Meeting of Counsel and Status Conference Instructions Effective February 17, 2012 AND
Notice of Compliance with Local Bankruptcy Rule 7026-1 and Rule 7026 of the Federal Rules of Bankruptcy
Procedure

SERVED BY UNITED STATES MAIL:
Tim M. McKenna
20330 Temescal Canyon Road,
Corona, CA 92881

Courtney Statham
20330 Temescal Canyon Road,
Corona, CA 92881

Courtney Penteado
20330 Temescal Canyon Road,
Corona, CA 92881

Tim McKenna
61 Stetson
Irvine, CA 92602
